815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Guy T. BLACK, Plaintiff-Appellant,v.Raymond DONOVAN, U.S. Dept. of Labor;  John A. Svahn, SocialSecurity Administration;  John R. Block, U.S. Dept. ofAgriculture;  Dept. of Transportation, United States CoastGuard;  U.S.  Dept. of Justice, U.S. Marshals Service;  U.S.Secret Service;  U.S.  Dept. of Justice, Asst. AttorneyGeneral, Criminal Division;  U.S.  Dept. of Justice,Executive Office for U.S. Attorneys;  Department of theNavy, Naval Investigative Service, Defendants-Appellees.
No. 86-3584.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and PORTER, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and plaintiff's informal brief, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
This pro se plaintiff appeals the summary judgment c dismissing his complaint which asserted claims under the Freedom of Information Act.


4
Upon consideration of the record in light of the arguments raised by the plaintiff in his informal brief, we conclude that the district court properly entered summary judgment for the defendants for the reasons stated by it.


5
It is, therefore, ORDERED that the district court's judgment be affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.  The motions for appointment of counsel and to proceed in forma pauperis are also hereby denied.



*
 The Honorable David S. Porter, Senior Judge, U.S. District Court for the Southern District of Ohio, sitting by designation